  Case 17-26875      Doc 48     Filed 05/28/19 Entered 05/28/19 15:23:09          Desc Main
                                  Document     Page 1 of 3




Adam S. Affleck (#5434) asa@princeyeates.com
PRINCE, YEATES & GELDZAHLER
Attorneys for Chapter 7 Trustee, J. Kevin Bird
15 West South Temple, Suite 1700
Salt Lake City, UT 84111
Telephone: (801) 524-1000

                     IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                   Central Division


  In re
                                                       Bankruptcy Case No. 17-26875 JTM
  ALFRED DON DAVIES and                                            (Chapter 7)
  MARY JANE DAVIES,

          Debtors.


                    NOTICE OF OPPORTUNITY FOR HEARING ON
                FIRST AND FINAL APPLICATION FOR ALLOWANCE OF
                           ATTORNEY FEES AND COSTS


                         Hearing Date: June 26, 2019 at 10:30 a.m.
                            Objection Deadline: June 14, 2019

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        1.      NOTICE OF FILING OF THE MOTION. On May 28, 2019, Chapter 7 Trustee, J.
Kevin Bird (the “Trustee”) filed the First and Final Application for Allowance of Attorney Fees
and Costs of Prince, Yeates & Geldzahler (the “Application”). In the Application, the Trustee
asks the Court for allowance of, and authority to pay $6,624.00 in professional fees and $474.34
in costs to Prince, Yeates & Geldzahler as special counsel for the Trustee.

       2.      NOTICE OF HEARING ON THE MOTION. On June 26, 2019, at 10:30 a.m., a
hearing on the Motion is scheduled to be held before the Honorable Joel T. Marker, United States
Bankruptcy Judge, in Courtroom 341 of the Frank E. Moss Federal Courts Building, 350 South
Main Street, Salt Lake City, Utah.
  Case 17-26875       Doc 48     Filed 05/28/19 Entered 05/28/19 15:23:09             Desc Main
                                   Document     Page 2 of 3




       3.     NOTICE OF THE PROCESS FOR OBJECTION TO THE MOTION. If you do
not want the Court to grant the relief sought in the Motion, or if you want the Court to consider
your views on the Motion, then you or your attorney must do each of the following things:

                 a.      On or before June 14, 2019, you or your attorney must file a written
       objection with the Court and serve a copy of your objection on the undersigned counsel.
       If you decide to file and serve your objection by mail, you must mail it early enough so
       that it is received by the Clerk of the Court and by the undersigned counsel by this deadline.
       The physical and mailing address for filing your objection with the Court is:

                       Frank E. Moss Federal Courts Building
                       350 South Main Street, #301
                       Salt Lake City, Utah 84111

       The physical and mailing address for serving your objection on the undersigned counsel
       is:
                     Adam S. Affleck
                     Prince, Yeates & Geldzahler
                     15 West South Temple, Suite 1700
                     Salt Lake City, Utah 84101

               b.      You or your attorney must also attend the hearing scheduled for the Court
       to consider the Motion, which again, is scheduled to be held on June 26, 2019, at 10:30
       a.m., in Courtroom 376 of the Frank E. Moss Federal Courts Building, 350 South Main
       Street, Salt Lake City, Utah.

        4.       NOTICE OF THE TRUSTEE’S INTENT TO OBTAIN RELIEF WITHOUT
HEARING IF NO OBJECTIONS IS FILED. Pursuant to Bankr. D. Ut. LBR 2002-1(b) and 9013-
1(c), the relief requested in the Motion may be granted without a hearing unless an objection is
timely filed. If no objection to the Motion is timely filed, the Trustee will ask the Court to cancel
the hearing and enter an order granting the relief requested in the Motion without a hearing.

       DATED this 28th day of May, 2019.

                                                 PRINCE, YEATES & GELDZAHLER
                                                 A Professional Corporation

                                                 By: /s/ Adam S. Affleck
                                                 Attorneys for J. Kevin Bird, Trustee




                                                 2
   Case 17-26875                     Doc 48            Filed 05/28/19 Entered 05/28/19 15:23:09               Desc Main
                                                         Document     Page 3 of 3




                                                      CERTIFICATE OF SERVICE

         I hereby certify that on the 28th day of May, 2019, I electronically filed the foregoing
NOTICE OF HEARING ON FIRST AND FINAL APPLICATION FOR ALLOWANCE OF
ATTORNEY FEES AND COSTS with the Clerk of the Court using the CM/ECF system which
sent a Notice of Electronic Filing to all parties whose names appear on the electronic mail notice
list for this case.

       I further certify that on the 28th day of May, 2019, I served the foregoing, via United States
Mail, postage prepaid, by mailing a copy thereof to all parties whose names appear on the official
matrix of creditors maintained by the Clerk of the United States Bankruptcy Court as of May 28,
2019.


                                                                                        /s/ Adam S. Affleck




g:\asa\bird, kevin\davies, alfred & mary 13983-216\fee application\noh.fee application.davies.docx




                                                                                 3
